Per Curiam.

Without landlord’s permission, tenant attached a television aerial to the outside frame of a window in his apartment. The window is located one flight up and directly above the entrance to the building. The aerial was affixed to the frame by bolts and extends outwardly away from the building for a distance of about a foot and a half. Under these facts and circumstances, the erection and maintenance of this structure constitutes an unauthorized intrusion or squatting upon the landlord’s property within the purview of section 1411 of the Civil Practice Act.
The final order should be unanimously reversed on the law, with $30 costs to the landlord, and final order directed for landlord as prayed for in the petition.
Steinbrink, Fennelly and Rubenstein, JJ., concur.
Final order reversed, etc.